Citation Nr: 0425476	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1963 to February 
1987.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a August 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference 
hearing in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified at his June 2004 hearing that he had 
pain in the right leg, and he noted that he injured his back 
and leg during active duty service.  Service connection has 
been established for the veteran's lumbar spine disability, 
but not a right leg disability.  Thus, this issue must be 
addressed before final appellate action of the TDIU claim.

Regarding the TDIU issue, the veteran has not been afforded a 
VA examination to assess the degree of employment impairment 
associated with his service-connected low back disability.  

Thus, the case must be remanded for the following actions:

1.  The RO should develop and adjudicate 
the issue of service connection for a 
right leg disability.  The RO should 
ensure compliance with the Veterans 
Claims Assistance Act.  

2.  Regarding the TDIU issue, the RO must 
ensure compliance with the notice and 
assistance requirements of the Veterans 
Claims Assistance Act.  

3.  The veteran should be scheduled for a 
VA examination to determine whether his 
service-connected disabilities preclude 
him from obtaining and maintaining 
employment.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to whether 
the veteran's service-connected 
disabilities alone prevent him from 
securing and following substantially 
gainful employment consistent with 
education and work background.  Complete 
rationale for the opinions expressed 
should be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the TDIU issue.  The 
RO should specifically consider whether 
the evidence warrants submission of the 
case to the Director, Compensation and 
Pension Service for extraschedular 
consideration.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


